                              1   WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                                  Jessica Liou (pro hac vice)
                              3
                                  (jessica.liou@weil.com)
                              4   Matthew Goren (pro hac vice)
                                  (matthew.goren@weil.com)
                              5   767 Fifth Avenue
                                  New York, NY 10153-0119
                              6   Tel: 212 310 8000
                                  Fax: 212 310 8007
                              7

                              8   KELLER & BENVENUTTI LLP
                                  Tobias S. Keller (#151445)
                              9   (tkeller@kellerbenvenutti.com)
                                  Jane Kim (#298192)
                             10   (jkim@kellerbenvenutti.com)
                             11   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             12   Tel: 415 496 6723
                                  Fax: 650 636 9251
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  Proposed Attorneys for Debtors
      767 Fifth Avenue




                             14   and Debtors in Possession
                                                            UNITED STATES BANKRUPTCY COURT
                             15                             NORTHERN DISTRICT OF CALIFORNIA
                                                                 SAN FRANCISCO DIVISION
                             16

                             17   In re:                              Bankruptcy Case
                                                                      No. 19-30088 (DM)
                             18   PG&E CORPORATION,
                                                                      Chapter 11
                             19            - and -                    (Lead Case)
                                                                      (Jointly Administered)
                             20   PACIFIC GAS AND ELECTRIC
                                  COMPANY,                                DECLARATION OF JOHN R. BOKEN IN SUPPORT
                             21                                  Debtors. OF MOTION CONFIRMING INTERIM ORDER
                                                                          AUTHORIZING DEBTORS TO (I) PAY
                             22    Affects PG&E Corporation              PREPETITION WAGES, SALARIES, WITHHOLDING
                                   Affects Pacific Gas and Electric      OBLIGATIONS AND OTHER COMPENSATION AND
                             23   Company                                 BENEFITS; (II) MAINTAIN EMPLOYEE WAGE AND
                                   Affects both Debtors
                             24                                           BENEFITS PROGRAMS; AND (III) PAY RELATED
                                  * All papers shall be filed in the Lead ADMINISTRATIVE OBLIGATIONS
                             25   Case, No. 19-30088 (DM).
                                                                          Date: February 13, 2019
                             26                                           Time: 1:00 p.m. (prevailing Pacific time)
                                                                          Place: United States Bankruptcy Court
                             27                                                  Courtroom 17, 16th Floor
                                                                                 San Francisco, CA 94102
                             28

                                DECLARATION OF JOHN R. BOKEN ISO DEBTORS’ 1
                             Case: 19-30088
                                MOTION        Doc#INTERIM
                                        TO CONFIRM 418 Filed:
                                                          WAGE02/12/19
                                                                 ORDER   Entered: 02/12/19 18:06:43   Page 1 of 4
                              1                  I, John R. Boken, hereby declare that the following is true and correct to the best of my

                              2   knowledge, information, and belief:

                              3                  1.      I am a Managing Director in the Turnaround Restructuring Services practice of

                              4   AlixPartners, LLP, which is an affiliate of both AlixPartners, LLC and AP Services, LLC (“APS”),

                              5   which will provide interim management services, described further below, to Pacific Gas and Electric

                              6   Corporation and Pacific Gas and Electric Company, as debtors and debtors-in-possession (collectively,

                              7   “PG&E” or the “Debtors” and together with their non-Debtor subsidiaries, the “Company”) in the

                              8   above-captioned Chapter 11 Cases (the “Chapter 11 Cases”). I have been appointed by the PG&E

                              9   Board of Directors to serve as the Deputy Chief Restructuring Officer (“Deputy CRO”) for the Debtors

                             10   and will be serving in that capacity pursuant to an engagement letter that the Company has entered into

                             11   with APS, subject to Court approval.

                             12                  2.      I submit this Declaration in support of the Debtors’ Motion (the “Motion”)
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   [Docket No. 392] for an order confirming the interim relief approved in the Court’s Order, dated January
      767 Fifth Avenue




                             14   31, 2019, [Docket No. 210] (the “Interim Employee Wage Order”), with respect to the Motion of

                             15   Debtors Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 507 and Fed. R. Bankr. P. 6003 and 6004 for

                             16   Interim and Final Authority to (I) Pay Prepetition Wages, Salaries, and other Compensation and

                             17   Benefits; (II) Maintain Employee Benefit Programs; and (III) Pay Related Administrative Obligations

                             18   filed on January 29, 2019 [Docket No. 8] (the “Employee Wage Motion”).1

                             19                  3.      I have more than 28 years of corporate restructuring experience. I have led over

                             20   75 restructuring projects in a wide variety of industries, including energy, construction, health care,

                             21   manufacturing, homebuilding, retail, and agriculture. In doing so, I have developed expertise in

                             22   resolving day-to-day operational issues, devising business turnaround strategies, formulating debt

                             23   restructuring plans, and divesting of unprofitable and/or non-strategic operations and assets. I also have

                             24   significant experience designing creative solutions to the complex operating and capital structure

                             25   problems that exist in large restructuring cases. I have served as Chief Restructuring Officer, and in

                             26   other senior management capacities, in other large, complex chapter 11 cases. I have also assisted

                             27

                             28   1
                                        Capitalized terms used but not defined herein have the meanings ascribed to them in the
                                  Employee Wage Motion.
                                DECLARATION
                             Case:             JOHN418
                                   19-30088 OFDoc#  R. BOKEN     DEBTORS’ Entered:
                                                             ISO02/12/19
                                                         Filed:            2       02/12/19 18:06:43                 Page 2 of 4
                                MOTION TO CONFIRM INTERIM WAGE ORDER
                              1   numerous companies in restructuring situations in an advisory capacity. Examples of situations where I

                              2   have had a material leadership role in the restructuring are: President and COO of NRG Energy, CEO

                              3   of Entegra Power Group, CEO of TOUSA, CRO of Flying J, CRO of Homer City Generation, CEO of

                              4   SolarWorld Americas, and restructuring advisor to Southern California Edison.

                              5                  4.      I hold a Bachelor of Science degree in commerce-finance from the University of

                              6   Santa Clara. I am a Certified Public Accountant (inactive) and a Certified Insolvency and Restructuring

                              7   Advisor. I am also a member of the Association of Insolvency and Restructuring Advisors, the American

                              8   Bankruptcy Institute and the Turnaround Management Association. I have been a regular speaker and

                              9   panelist at seminars and conferences on issues relating to financially distressed companies.

                             10                  5.      Prior to the Petition Date, AlixPartners, LLC was engaged to provide financial

                             11   advisory and other restructuring related services to the Debtors, and I have worked with the Debtors

                             12   since November 2018. In my capacity as proposed Deputy CRO, as well as my work with the Debtors
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   prior to the Petition Date, I have become knowledgeable and familiar with the Debtors’ day-to-day
      767 Fifth Avenue




                             14   operations, business, and financial affairs. The facts set forth in this Declaration are based upon my

                             15   personal knowledge, my review of relevant documents, and information provided to me by the Debtors

                             16   or the Debtors’ legal, restructuring, and financial advisors.

                             17                  6.      Subsequent to the entry of the Interim Employee Wage Order, the Debtors

                             18   discovered that outstanding Compensation owed to approximately thirty (30) Employees (collectively,

                             19   the “Impacted Employees”) with respect to the prepetition period exceeded the $12,850 cap. The

                             20   aggregate amount in excess of the cap for such Impacted Employees is approximately $260,000, or an

                             21   average of approximately $8,650 per Employee (collectively, the “Outstanding Compensation”). In

                             22   addition, the Outstanding Compensation amounts range from approximately $230.00 to approximately

                             23   $50,000 per Employee. It is my understanding that all but three of such Impacted Employees are Union

                             24   Represented Employees. None of the Impacted Employees are officers or Insiders.

                             25                  7.      Attached as Exhibit A is a chart that sets forth, for each Impacted Employee, a

                             26   description of the position of such Impacted Employee and the amount of Compensation in excess of

                             27   $12,850 that the Debtors seek authority to pay by the Motion.

                             28                  8.      In addition, in the Employee Wage Motion, the Debtors described their Relocation

                                DECLARATION
                             Case:             JOHN418
                                   19-30088 OFDoc#  R. BOKEN     DEBTORS’ Entered:
                                                             ISO02/12/19
                                                         Filed:            3       02/12/19 18:06:43                Page 3 of 4
                                MOTION TO CONFIRM INTERIM WAGE ORDER
                              1   Program, which is one of the Employee Benefits Programs with respect to which the Interim Employee

                              2   Wage Order authorized the Debtors to pay prepetition obligations and continue to maintain.

                              3                  9.      Subsequent to the entry of the Interim Employee Wage Order, the Debtors became

                              4   aware of certain relocation-related payments owed to approximately twenty-one (21) Union Represented

                              5   Employees that were not included in the amounts relating to the Relocation Program set forth in the

                              6   Employee Wage Motion. These amounts relate to payments to such Union Represented Employees in

                              7   consideration of them being moved to new work locations and were negotiated with the Unions in

                              8   connection with the consolidation of certain functions provided by the Union Represented Employees

                              9   (collectively, the “Additional Relocation Payments”). The Additional Relocation Payments are

                             10   between $20,000 and $25,000 per Employee for an aggregate amount of approximately $500,000. For

                             11   almost all of the outstanding amounts – approximately $415,000 of the $500,000 – the affected Union

                             12   Represented Employees do not earn the payment until they have reported to the new location, and such
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   reporting has not yet occurred for seventeen of the twenty-one Union Represented Employees entitled
      767 Fifth Avenue




                             14   to these payments.

                             15                  Pursuant to section 1746 of title 28 of the United States Code, I declare under the penalty

                             16   of perjury that the foregoing is true and correct.

                             17

                             18   Dated: February 12, 2019                             By:                     ____________
                                                                                               John Boken
                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                                DECLARATION
                             Case:             JOHN418
                                   19-30088 OFDoc#  R. BOKEN     DEBTORS’ Entered:
                                                             ISO02/12/19
                                                         Filed:            4       02/12/19 18:06:43                 Page 4 of 4
                                MOTION TO CONFIRM INTERIM WAGE ORDER
